                                               Entered on Docket
                                               August 16, 2021
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


                                                   Signed and Filed: August 16, 2021
 1   DAVID BURCHARD
 2   CHAPTER 13 STANDING TRUSTEE
     P.O. BOX 8059
 3   FOSTER CITY, CA 94404
     (650)345-7801 FAX(650)345-1514
 4   (707)544-5500 FAX(707)544-0475                ________________________________________
                                                   DENNIS MONTALI
 5                                                 U.S. Bankruptcy Judge

 6
 7
 8
 9                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
10
11
     In re:                                          Case No.: 20-30501 DM
12
     STEVEN ANTHONY AZZOLINO
13
                                                     Chapter 13
14
                                Debtor(s)
15
16
                                     ORDER OF DISMISSAL
17
18         Per the Stipulation re: Trustee’s Motion to Dismiss Case Post-

19   Confirmation, filed on July 13,2021 Debtor was to pay $1,010.00 or

20   file a motion to modify on or before August 5, 2021. Debtor’s failure

21   to comply with the stipulation could result in the Debtor’s case

22   being dismissed.

23
24         Debtor did not comply with this stipulation.                          A Declaration of

25   David Burchard, Chapter 13 Trustee, Regarding Debtor’s Failure to

26   Comply with Stipulation re: Trustee’s Motion to Dismiss Case Post-

27   Confirmation was filed on August 12, 2021.

28


                                               1
     Case: 20-30501   Doc# 38    Filed: 08/16/21    Entered: 08/16/21 12:51:15        Page 1 of 3
 1         Upon consideration of the Trustee’s Motion to Dismiss and the
 2   Stipulation entered into by the parties, and proof having been
 3   given to the satisfaction of the Court that said motion and
 4   hearing thereon was duly served upon the Debtor and Debtor’s
 5   counsel, and the allegations of the Trustee’s motion having been
 6   found to be true; and good cause appearing:
 7
 8         IT IS NOW ORDERED that the Debtor’s proceedings herein be

 9   dismissed, and that any restraining orders heretofore entered in

10   these proceedings are vacated.           The Chapter 13 Trustee shall submit

11   at a later date his Trustee’s Final Report for approval by the

12   Court.

13                                    *END OF ORDER**

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
     Case: 20-30501   Doc# 38   Filed: 08/16/21   Entered: 08/16/21 12:51:15   Page 2 of 3
 1                                  COURT SERVICE LIST
 2
 3   STEVEN ANTHONY AZZOLINO

 4   2317 BEACH BLVD #302

 5   PACIFICA, CA 94044

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
     Case: 20-30501   Doc# 38   Filed: 08/16/21   Entered: 08/16/21 12:51:15   Page 3 of 3
